Citation Nr: 0518031	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-24 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a lumbar spine injury, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied a disability rating in excess of 
40 percent for service-connected residuals of a lumbar spine 
injury and denied entitlement to service connection for PTSD.  

Procedural history

The veteran served on active duty in the United States Army 
from February 1987 to June 1987; subsequent service in the 
Army National Guard is also indicated.

The veteran filed a claim of entitlement to service 
connection for a back injury in October 1992.  In a March 
1993 rating decision, the RO in North Little Rock, Arkansas 
granted service connection for a lumbar spine injury; a 40 
percent disability rating was assigned.  She subsequently 
moved to Texas; the Waco RO now has jurisdiction over the 
veteran's claims.  

The veteran filed an increased rating claim again in November 
2000.  At that time she also filed a claim for entitlement to 
service connection for PTSD.  As noted above, the veteran's 
claims were denied by the RO in a March 2002 rating decision.  
The veteran initiated the present appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing which was conducted in Washington, D.C. in 
April 2005.  The transcript of the hearing is associated with 
the veteran's VA claims folder.

Matters not on appeal

In an October 2003 rating decision, the RO granted service 
connection for major depression and also granted a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU).  That decision 
also denied entitlement to eligibility for Dependents' 
Educational Assistance.  Service connection for migraine 
headaches was denied in a January 2004 rating decision.  To 
the Board's knowledge, the veteran has not disagreed with 
those decisions, and they are therefore not within the 
Board's jurisdiction.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran is seeking entitlement to an increased rating for 
her lumbar spine disability, currently evaluated as 40 
percent disabling.  Specifically, she contends that her low 
back symptomatology, to include pain that radiates into her 
shoulders and neck, warrants a higher disability rating, as 
she is unable to perform many daily tasks of living.  She is 
also seeking entitlement to service connection for PTSD.  
Specifically, she contends that she is currently diagnosed 
with PTSD and that such is related to stressful events, 
namely mental harassment while serving in the Army National 
Guard.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Reasons for remand

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran a letter in November 2001, 
that letter did not satisfy the requirements of the VCAA for 
two reasons.  First, the letter, though detailing the 
evidentiary requirements for service connection claims, did 
not state the evidentiary requirements for increased rating 
claims.  Additionally, and perhaps more crucially, the letter 
did not adequately describe which portion of the evidence is 
to be provided by the veteran and which part VA would assist 
her in obtaining.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  


Regulatory amendments

Effective September 26, 2003, the criteria for evaluating 
general diseases and injuries of the spine were revised.  See 
68 Fed. Reg. 51454 (August 27, 2003).  
The changes to the rating criteria effective September 26, 
2003 have not been applied by the RO to the veteran's 
increased rating claim, and the veteran has not been 
furnished notice of these changes.  

Social Security Administration (SSA) records

During her April 2005 personal hearing, the veteran indicated 
that she had been in receipt of SSA disability benefits.  See 
the hearing transcript at page 10.  The claims file does not 
contain any SSA records.  Those records are potentially 
pertinent to the veteran's claims, and they should be 
obtained for consideration in connection with the issues on 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation 
benefits].

VA treatment records

The claims folder has extensive evidence from the Dallas VA 
Medical Center (VAMC); however, the most recent record from 
that facility is dated in August 2003.  Updated records from 
the Dallas VAMC, if existing, should be associated with the 
veteran's VA claims folder.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran 
and her representative with notice 
which complies with the notification 
requirements of the VCAA; 
specifically, VBA should inform the 
veteran of the evidentiary 
requirements necessary to satisfy her 
increased rating claim, plus what 
information and/or evidence the 
veteran is responsible for providing 
to VA in connection with her claims 
and what information is VA's 
responsibility to obtain.

2.  VBA should request all treatment 
records pertaining to the veteran from 
the Dallas VAMC since August 2003.  
Any records obtained from that 
facility should be associated with the 
veteran's VA claims folder.

3.  The RO should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical 
records relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the 
claims file.

4.  Following completion of the above 
development, the RO should 
readjudicate the issues of 
entitlement to an increased 
disability rating for service-
connected lumbar spine disability and 
entitlement to service connection for 
PTSD, to include evidence obtained as 
a result of this remand.  If the 
benefits sought are not granted, the 
veteran and her representative should 
be furnished with a supplemental 
statement of the case (SSOC) which 
should contain notification of the 
recent amendments to the rating 
criteria for diseases and injuries of 
the spine, effective September 26, 
2003.  The veteran and her 
representative should be afforded the 
appropriate opportunity to respond.  
Thereafter, the claims folder should 
be returned to the Board for further 
appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




